PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
15032United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           

In re Application of					: 
May, et al.						:
Application No.  15/032,980				:	ON PETITION
Filed:   April 28, 2016					:
Attorney Docket No.  JML0006.US			


This is a decision on the renewed petition under 37 CFR 1.137(a) filed on January 27, 2021, to revive the above-cited application. This is also a decision on the petition under 37 CFR 1.82, filed on January 27, 2021, to change the name of the applicant. 

The petition under 37 CFR 1.182 is DISMISSED.

The renewed petition under 37 CFR 1.137(a) is DISMISSED.

Applicant is given two (2) months from the mailing date of this decision in which to file a renewed petition under 37 CFR 1.137(a) to revive the subject application.  Extensions of time under 37 CFR 1.136(a) are available. The renewed petition under 37 CFR 1.137(a) is not required to be accompanied by a fee under 37 CFR 1.17(m).

The application became abandoned on December 19, 2019, after a proper declaration under 37 CFR 1.63 or a properly executed substitute statement under 37 CFR 1.64 for all joint inventors was not filed by the payment of the issue fee.  Prior to the payment of the issue fee, executed declarations under 37 CFR 1.63 were filed for joint inventors Jason Detweiler and Scott Steffensmeier. The issue fee was paid on December 18, 2019. A Notice of Abandonment was mailed on December 24, 2019, stating that the application was abandoned because the applicant failed to timely file the inventor’s declaration under 37 CFR 1.63 or substitute statement under 37 CFR 1.64 no later than the date on which the issue fee was paid. Specifically, neither an executed declaration under 37 CFR 1.63, nor a properly executed substitute statement under 37 CFR 1.64 was filed for joint inventor Justin James May prior to the payment of the issue fee. 

Consideration under 37 CFR 1.182


It is noted that the applicants under 37 CFR 1.46 in the subject application are the applicants identified in the international stage, i.e., Jace Medical, LLC, Justin James May, Scott 

Petitioner hereby petitions under 37 CFR 1.182 to remove the non-signing inventor, Justin James May, as an Applicant. It is noted that an assignment from Justin James May to Jace Medical, LLC. was not previously filed with the USPTO. It is also noted that Justin James May was under a contractual agreement with Jace Medical, LLC., wherein Justin James May was obligated to assign his entire right, title, and interest to Jace Medical, LLC.

Petitioner concurrently submits herewith a renewed petition to revive under 37 CFR 1.137(a), an Application Data Sheet which lists Jace Medical, LLC as the sole Applicant, a substitute statement for the non-signing inventor, Justin James May, which is signed by Scott Steffensmeir on behalf of Jace Medical, LLC., and a petition under 37 CFR 1.46 to change the Applicant to Jace Medical, LLC.

Excerpt taken from “Petition under 37 CFR 1.182 To Change”, filed on January 27, 2021, pgs.1-2.

A petition under 37 CFR 1.182 is appropriate in a situation where the named inventor(s) neither assigned, nor was under and obligation to assign, to the party identified as the applicant under 37 CFR 1.46 on filing of the application.  Such is not to be confused with a situation in which the applicant under 37 CFR 1.46 determines that it no longer wants to be designated as the applicant.  In such a case, 37 CFR 1.46(c)(2) requires evidence of a chain of title, i.e., a statement under 37 CFR 3.73(c) to change the applicant. The petition under 37 CFR 1.182 failed to indicate whether there was a misidentification or improper naming of the applicant when the international application was filed. As noted previously, the petition under 37 CFR 1.182 is not appropriate where the applicant under 37 CFR 1.46 determines that it no longer wants to be designated as the applicant. The renewed petition under 37 CFR 1.182 must inform whether there was a 

The petition under 37 CFR 1.182  is also deficient in that it fails to provide an sufficient explanation of the facts relative to the request under 37 CFR 1.182 to change the applicant, nor does the petition sufficiently set out the intended applicant under 37 CFR 1.46.1 Exemplary of the insufficiency of the explanation provided in the petition is the absence of any explanation of the status of applicants Scott Steffensmeir and Jason Detweiler. Petitioner only requests the removal of Justin James May as an applicant with no indication of what petitioner intends as to Scott Steffensmeir and Jason Detweiler. The Office will not draw an inference as to petitioner’s intent. The renewed petition under 37 CFR 1.182 is required to provide a sufficient explanation regarding the identification of the applicant, including, but not limited to, an explanation of the petitioner’s intent as to Scott Steffensmeir, Jason Detweiler, and Justin James May.

It is further noted that the petition under 37 CFR 1.182 is deficient in that the corrected ADS that accompanied the petition is not marked up in accordance with 37 CFR 1.76(c) to reflect the change in the applicant from Justin James May, Scott Steffensmeir, Jason F. Detweiler, and Jace Medical LLC, to Jace Medical LLC.2

The petition under 37 CFR 1.182 is dismissed. Any renewed petition under 37 CFR 1.182, must address the deficiencies noted above.

Consideration under 37 CFR 1.137(a)

The instant renewed petition under 37 CFR 1.137(a) was filed on July 27, 2021, and is accompanied by a Request for Continued Examination under 37 CFR 1.114, a request under 37 CFR 1.46 to change the applicant, a petition under 37 CFR 1.182 to change the applicant, a substitute statement under 37 CFR 1.64, and a corrected Application Data Sheet (ADS).

The provisions of 37 CFR 1.137(a) now provide that where the delay in reply was unintentional, a petition may be filed to revive an abandoned application or a lapsed patent pursuant to 37 CFR 1.137(a).  The requirements for a grantable petition under 37 CFR 1.137(a) filed in a nonprovisional utility application are set forth in 37 CFR 1.137(b) and (c), which provide:  
	
	(b)  Petition Requirements. A grantable petition pursuant to this paragraph must be accompanied by: 
		(1) The reply required to the outstanding Office action or notice, unless previously filed; 
		(2) The petition fee as set forth in § 1.17(m); 
		(3) Any terminal disclaimer (and fee as set forth in § 1.20(d)) required pursuant to paragraph (d) of 		this section. 
 		(3) A statement that the entire delay in filing the required reply from the due date for the reply 			until the 	filing of a grantable petition pursuant to this paragraph was unintentional. The Director 			may require additional information where there is a question whether the delay was unintentional; 		(c)   Reply.   In an application abandoned under § 1.57(a), the reply must include a copy of the specification 		and any drawings of the previously filed application.  In an application or patent abandoned for 		failure to pay the issue fee or any portion thereof, the required reply must include payment of the issue fee 	or any outstanding balance.  In an application abandoned or failure to pay the publication fee, the required 	reply must include payment of the publication fee.  In a nonprovisional application abandoned for failure to 	prosecute, the required reply may be met by the filing of a continuing application.  In a nonprovisional 	utility or plant application filed on or after June 8, 1995, abandoned after the close of prosecution as define 	in § 1.114(b), the required reply may also be met by the filing of a request for continued examination in 	compliance with § 1.114. 

The petition fails to satisfy the requirement of 37 CFR 1.137(b)(1) for the reasons explained below. 

The subject application is abandoned for failure to file proper oath or declaration under 37 CFR 1.63 or a substitute statement under 37 CFR 1.64 for all of the inventors prior to the payment of the issue fee. The instant petition under 37 CFR 1.137(a) is not accompanied by either a proper oath or declaration under 37 CFR 1.63 or a substitute statement under 37 CFR 1.64 for all of the inventors. Neither has petitioner filed a grantable petition under 37 CFR 1.182 or grantable request under 37 CFR 1.46(c) to address the deficiencies/inconsistencies present in the applicant 3 The petition under 37 CFR 1.137(a) must be dismissed as petitioner has not filed either a executed declaration under 37 CFR 1.63 for inventor Justin James May, or filed a proper substitute statement under 37 CFR 1.64 for Justin James May.4

The renewed petition under 37 CFR 1.137(a) must be accompanied by either an executed declaration under 37 CFR 1.63 for joint inventor Justin May or a properly executed substitute statement under 37 CFR 1.64 for joint inventor May. 

It is noted that the issue fee was paid in this application on December 18, 2019. It is, therefore, inappropriate to act upon the corrected ADS, absent withdrawal of the application from issue and the filing of a Request for Continued Examination under 37 CFR 1.114 (RCE). The RCE filed on January 27, 2021, is noted; however, no petition under 37 CFR 1.313, to withdraw the application from issue was filed.  Applicant is required to file a petition under 37 CFR 1.313, to withdraw the application from issue, accordingly. 

A response to the request under 37 CFR 1.46(c), filed on January 27, 2021, is forthcoming under separate cover.

By mail:		Commissioner for Patents
			United States Patent and Trademark Office
			P.O. Box 1450	
			Alexandria, VA 22313-1450
			
By facsimile:		(571) 273-8300
			Attn:	Office of Petitions

Or VIA EFS-WEB







/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET                                                                                                                                                                                                        


















    
        
            
        
            
        
            
        
            
        
            
    

    
        1 MPEP § 605.01(III) provides:
        
        37 CFR 1.46(c)(1) does not provide for deletion of a party who was incorrectly named as the applicant (e.g., Company X was identified in the applicant information section of the application data sheet, but the named inventors neither assigned nor were under an obligation to assign to Company X, and Company X is not a sufficient proprietary interest party). In such a situation, a petition under 37 CFR 1.182, including the petition fee under 37 CFR 1.17(f), may be filed and accompanied by an application data sheet under 37 CFR 1.76 specifying the correct name of the applicant in the applicant information section (37 CFR 1.76(b)(7)) in accordance with 37 CFR 1.76(c)(2). The petition should provide an adequate explanation regarding the identification of a party as the applicant who was not the actual applicant.
        
        2 As to the ADS, it is noted that 37 CFR 1.76(c)(2), states:
        
        (2) An application data sheet providing corrected or updated information may include all of the sections listed in paragraph (b) of this section or only those sections containing changed or updated information. The application data sheet must include the section headings listed in paragraph (b) of this section for each section included in the application data sheet, and must identify the information that is being changed, with underlining for insertions, and strike-through or brackets for text removed, except that identification of information being changed is not required for an application data sheet included with an initial submission under 35 U.S.C. 371 .
        
        It is further noted that Section 601.05(a)(II) of the Manual of Patent Examining Procedure (MPEP) provides, in pertinent part, that:
        
        37 CFR 1.76(c) provides the procedure for correcting and updating not only an application data sheet (ADS), but also information otherwise of record (e.g., information provided on the most recent filing receipt). Any ADS filed after the filing date of the application is considered a corrected (or updated) ADS even if an ADS was not previously submitted. Such a corrected ADS must identify the information that is being changed with underlining for insertions and strike-through or brackets for text removed, except that identification of information being changed is not required for an ADS included with an initial submission under 35 U.S.C. 371. In general, the identification of the information being changed should be made relative to the most recent filing receipt.
        3 The request under 37 CFR 1.46 appears to be deficient in that it does not meet the requirements of 37 CFR 1.46(c) in that there is no statement under 37 CFR 3.73(c) and no corrected ADS that is in compliance with 37 CFR 1.76(c). It is also unclear why petitioner filed the request under 37 CFR 1.46(c) to change the applicant if petitioner filed a petition under 37 CFR 1.182 to change the applicant. Petitioner is informed that the executed assignment from Scott Steffensmeir and Jason Detweiler alone would not be sufficient to grant to a request under 37 CFR 1.46(c) as the request under 37 CFR 1.46(c) indicates that all three inventors should be removed as applicants and the request under 37 CFR 1.46(c) does not comply with 37 CFR 3.73(c).
        
        4 Petitioner is informed that the substitute statement for Justin James May filed on January 27, 2021, is not compliant with 37 CFR 1.64 because it is not signed by all of the applicants (since the petition under 37 CFR 1.182 is not grantable at this juncture). It is also noted that the substitute statement does not include the title of the person signing the substitute statement. See 37 CFR 1.64(b)(2).